Chief Justice Watkins delivered the opinion of the Court. In this case, Alexander Robi.nson, .one of the .defendants, has pleaded, in bar of the proceedings on the writ of error, that more than three years elapsed from the rendition of the judgment in his favor, and before the suing out .of this writ of error to reverse the same. The plaintiff has replied, in effect, that she sued out and prosecuted a writ of error to the judgment in question, within three years from its rendition; that such writ of error was quashed by this court, and that within a year from the judgment of quashal, this writ of error was sued out, and is now prosecuted. The defendant demurs to the replication. By statute, title Practice in Supreme Court, secs. 2-3, the limitation to writs of error is three years, with a saving in favor of minors, married women, persons of unsound mind, imprisoned or absent from the United States. There is no other saving or exception, by virtue of which the .avoidance,1 sought to be set up \in the replication, can be admitted. The statute which creates the limitation, must also' create the exception. We know of no rule of law or decision to the contrary. We are called upon by the\replication to allow an exception by analogy to that contained in the general statute for the limitation of actions, when the statute itself does not extend to any action otherwise limited hy-nny.,statute. Per. Stat., title Limitation, sec. 31. The.demurrer will have to be sustained.